*551OPINION.
Morris:
The sole question involved in.this appeal is whether compensation earned by and credited to the taxpayer on the books of the corporation in 1920 was constructively received and therefore taxable to him for that year. That credits to officers and employees on the books of a corporation for undrawn salary balances do not necessarily subject them to tax thereon is well settled by the decisions of this Board. Appeal of H. C. Couch, 1 B. T. A. 103; Appeal of *552A. Bluthenthal, 1 B. T. A. 173; Appeal of A. L. Englander, 1 B. T. A. 760; Appeal of J. M. Edmunds, 1 B. T. A. 998; Appeal of Nicholas J. Maisel, Jr., 2 B. T. A. 66; Appeal of Thomas Bemis, Sr., 2 B. T. A. 255. In view of the agreement between the officers of the corporation that the extra compensation for 1920 would be drawn only as funds were actually available therefor and that as against the credits to officers for salary as of December 31, 1920, of $281,671.81 the corporation had a cash balance of only $18,805.98, we are of the opinion that the undrawn salary balances were not available for their use and therefore not constructively received in the year 1920. Appeal of A. L. Englander, supra.
AeuNdell not participating.